This is the second appearance of this cause here. It was first presented to review an order of the court below denying motion to dismiss the bill of complaint and requiring defendants to answer within ten days from the date of the order.
On April 27, 1945, this Court disposed of the matter by granting certiorari and quashing the order of the lower court with leave to amend. See Young v. Schaeffer, 155 Fla. 887,22 So.2d 252.
After the mandate went down plaintiff filed an amended bill of complaint. The defendants again moved to dismiss. After notice and hearing, the court entered its order dismissing the bill of complaint with prejudice.
We have carefully compared the allegations of the amended bill of complaint with the allegations contained in the original bill of complaint and find no material difference in such allegations.
The effect of our order on the former presentation of the case to this court, mentioned supra, was to hold that the allegations of the original bill of complaint were insufficient to state grounds upon which the plaintiff would be entitled to recover and as the allegations of the bill of complaint have not been materially strengthened by the allegations found in the amended bill of complaint, the decree dismissing the amended bill of complaint and also dismissing plaintiff's counter claim to defendants cross bill of complaint, is without error and should be affirmed.
It is so ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.